DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on February 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending Application No. 16/945,239 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Viola Kung on February 22, 2022. Amendments to the claims were suggested to clarify the claimed subject matter. Amendments to claim 17 were suggested to positively claim structural limitations for performing the intended use. Examiner also indicated that the claims could be provisionally rejected on the ground of nonstatutory double patenting over the claims of co-pending Application No. 16/945,239. Applicant agreed to all suggestions and filed a terminal disclaimer to obviate the provisional double patenting rejection.
The application has been amended as follows: 
Claim 1 has been amended as follows:

a) performing a measurement step, including sub-steps of:
i. applying a measurement potential difference across the working electrode and the counter electrode so that the working electrode has a higher voltage than that of the counter electrode during a measurement period, causing a first oxidation reaction to occur on the working electrode having an electrochemical reaction with the chemical reagent and the analyte, thereby the working electrode outputting a physiological signal, where the silver halide of the counter electrode has a consumption amount corresponding to the physiological signal; and 
ii. removing the measurement potential difference to stop the physiological signal measurement step, and converting the physiological signal to output a physiological parameter; and 
b) performing a replenishment step whenever the physiological parameter is obtained, including sub-steps of: 
i. applying a replenishment potential difference across the counter electrode and the working electrode during a replenishment period so that the counter electrode has a higher voltage than that of the working electrode, causing a second oxidation reaction to occur to the silver on the counter electrode, so that the silver chloride gains a replenishment amount, wherein the replenishment amount is related to the 
ii. removing the replenishment potential difference to stop the replenishment step.  
	Claim 11 has been amended as follows:
11. A method of measuring an analyte using a biosensor for prolonging a usage lifetime of the biosensor implanted subcutaneously to measure a physiological signal representative of a physiological parameter associated with the analyte in a biofluid, the biosensor comprising a working electrode and a counter electrode, the working electrode being at least partially covered by a chemical reagent, the counter electrode including a silver and a silver halide having an initial amount, the method comprising cyclic steps of: 
applying a measurement voltage to drive the working electrode to measure the physiological signal, thereby obtaining the physiological parameter, where the silver halide is consumed by a specific amount; stopping applying the measurement voltage; and 
whenever the physiological parameter is obtained, applying a replenishment voltage to drive the counter electrode to cause an oxidation reaction, thereby the silver halide of a replenishment amount being replenished to the counter electrode, wherein a guarding value of a sum of the replenishment amount and the initial amount subtracting the consumption amount is controlled within a range of the initial amount plus or minus a specific value such that a next physiological signal and a next physiological parameter obtained are kept in a stable correlation. 
Claim 17 has been amended as follows:
17. A micro biosensor for subcutaneous implantation to measure a physiological parameter representative of a physiological signal associated with an analyte in a living body, comprising: 

a chemical reagent; 
a working electrode disposed on the substrate, at least partially covered by the chemical reagent, and configured to be driven for a first oxidation reaction to measure the physiological signal for obtaining the physiological parameter within a measurement period; 
a counter electrode disposed on the substrate, and comprising a silver and a silver halide having an initial amount, the silver halide configured to be by a specific amount within the measurement period; and 
a circuit configured to drive the counter electrode for a second oxidation reaction within a replenishment period whenever the respective physiological parameter is obtained, replenishing a replenishment amount of the silver halide 
wherein the circuit is further configured to control a guarding value of a sum of the replenishment amount and the initial amount subtracting the consumption amount such that a next physiological signal and a next physiological parameter obtained are kept in a stable correlation.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Marquant (US 2018/0100826) teaches generating AgCl at an electrode (“preparation phase”) in order to perform a stable measurement (“detection phase,” paragraphs 27, 47-53, 122), and also recognizes that AgCl should be replenished to ensure stable sensing throughout a total sensor life (paragraph 44). However, Marquant merely ensures stable sensing by selecting a voltage application 
Cha (WO 2019/004585, cited previously in the Non Final Office Action mailed August 31, 2021) teaches regenerating AgCl by applying a perturbation voltage after application of a measurement voltage (“circuit for applying a constant DC voltage for initiating a redox reaction of the glucose…and a stepped ladder-type perturbation voltage of a lambda shape to supplement AgCl in a reference electrode of the sensor unit,” Abstract; “a constant DC voltage is applied to the working electrode…a first sensitive current is obtained at at least one point of time….and after the predetermined DC voltage is applied, a first lambda-shaped step-shaped perturbation voltage is applied to obtain a second sensitive current,” paragraph 82 of the translation mailed August 31, 2021), but also has a condition that the measured signal has a large error deviation before continuing the AgCl replenishment step (“if the measured value of the analyte is out of the error range, a predetermined new feature is obtained, and at the same time, the repetition frequency of the lambda-shaped step-shaped perturbation voltage is increased so as to supplement the AgCl, claims 9-10). Cha does not teach a specific replenishment amount related to the consumption amount to maintain a stable signal.
The prior art does not teach or suggest, in combination with all other claim elements, replenishing AgCl after every measurement step while also maintaining the amount of AgCl in a range such that the signal is kept stable for each subsequent step.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202. The examiner can normally be reached Monday-Thursday 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC F WINAKUR/Primary Examiner, Art Unit 3791